Citation Nr: 1025673	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  02-06 403	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to February 1954. 

The issue of entitlement to service connection for PTSD is before 
the Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  This issue 
was originally before the Board on appeal from a July 2001 rating 
decision of the Winston-Salem RO.  In October 2002, a Travel 
Board hearing was held before the undersigned.  A transcript of 
the hearing is of record.  In a decision issued in February 2003, 
the Board denied the Veteran's claim for service connection for 
PTSD.  The Veteran appealed that decision to the Court.  In 
November 2003, the Court issued an order that vacated the 
February 2003 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined in 
the November 2003 Joint Motion by the parties.  In June 2004, the 
Board remanded the matter to provide the Veteran with notice as 
instructed by the Court and the Joint Motion. In May 2007, the 
Board granted the Veteran's attorney's motion to advance the case 
on the Board's docket due to the appellant's advanced age.

In a decision issued in May 2007, the Board again denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
appealed that decision to the Court.  In August 2009, the Court 
issued a Memorandum Decision that reversed the Board's finding 
that the Veteran did not engage in combat; set aside the May 2007 
Board decision; and remanded the matter on appeal for 
readjudication consistent with the Court's decision.

The June 2010 request of the Veteran's surviving son to be 
substituted as the appellant should be filed with the VA 
regional office (RO) from which the claim originated 
(listed on the first page of this decision).  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1952 to February 1954.

2.	On June 22, 2010 the Board was notified by the Veteran's 
attorney that the appellant died in February 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person, like the Veteran's son, to file a request to 
be substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later than 
one year after the date of the appellant's death.  See Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or after 
October 10, 2008).  As provided for in this new provision, a 
person eligible for substitution will include "a living person 
who would be eligible to receive accrued benefits due to the 
claimant under section 5121(a) of this title ...."  The Secretary 
will be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are issued, 
as noted above, an eligible party seeking substitution in an 
appeal that has been dismissed by the Board due to the death of 
the claimant should file a request for substitution with the VA 
regional office (RO) from which the claim originated (listed on 
the first page of this decision).  


ORDER

The appeal is dismissed.




		
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


